Wyly, J.
On the sixteenth June, 1863, the plaintiff recovered judgment against the defendants in solido for $25,000. On tenth of June, 1873, he brought this suit to revive said judgment, serving citation only on S. O. Nelson.
In bar of the proceeding the defendant, S. O. Nelson, pleaded his discharge in bankruptcy. The court gave judgment for this defendant, and the plaintiff appeals.
*243We think the court did not err. The discharge in bankruptcy released the defendant from paying the judgment. And if the object of the plaintiff was, as he says, merely to avert prescription of the judgment in order to preserve the judicial mortgage resulting from recording the judgment in the parish of Iberia, where the defendants owned immovable property, that object could not be accomplished by citing the defendant, a discharged bankrupt, who was without interest.
It was a vain thing to cite him, because he could not be held personally liable; and whether or not a judicial mortgage should be perpetuated against the bankrupt’s estate by reviving the judgment was a question that might interest the assignee, the special representative of the ordinary creditors, but it in no manner concerned the bankrupt, who had surrendered his entire estate.
Judgment affirmed.
Rehearing refused.